

116 HR 761 IH: Creating Accountability Measures Protecting University Students Historically Abused, Threatened, and Exposed to Crimes Act
U.S. House of Representatives
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 761IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2019Mr. Brown of Maryland (for himself, Mr. Blumenauer, Ms. Clarke of New York, Mr. Cohen, Mrs. Demings, Mrs. Dingell, Ms. Norton, Ms. Wasserman Schultz, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to strengthen prevention and response measures for hate crimes on college campuses by establishing robust accountability measures, providing needs-based grants, and amending the Clery Act. 
1.Short titleThis Act may be cited as the Creating Accountability Measures Protecting University Students Historically Abused, Threatened, and Exposed to Crimes Act or the CAMPUS HATE Crimes Act. 2.FindingsCongress finds the following: 
(1)The incidence of violence motivated by the actual or perceived race, color, religion, national origin, gender, sexual orientation, gender identity, or disability of the victim, known as hate crimes or crimes motivated by bias, poses a serious national problem. (2)Such violence motivated by hatred and bigotry endangers our citizens and disrupts the communities they live in, by tearing at the fabric of our Nation and our constitutional aspiration to create a stronger, more perfect union. 
(3)According to data obtained by the Southern Poverty Law Center, schools were a particularly common location for hate crimes to occur—including 150 incidents on college campuses in 33 States since November. (4)This level of violence demonstrates an unprecedented escalation in race and hate-based crime being committed on college campuses compared to recent years. 
(5)Hate groups have openly declared their efforts to establish a physical presence on college campuses and have specifically targeted young individuals and students for their messaging. Such efforts include placing fliers around campus, online organizing, and bringing national leaders to speak. (6)College campuses have become the ideal location for hate group activity because they traditionally embrace diversity, tolerance, and social justice and strive for equality and have created safe spaces for students of every gender and identity. 
(7)These are soft targets for such groups, because students are more curious and receptive to new, even radical, ideas than older individuals. (8)The Higher Education Act of 1965 and the Jeanne Clery Disclosure of Campus Security Policy and Campus Crime Statistics Act have enabled Federal authorities to understand, report, and where appropriate, investigate and prosecute hate crimes committed within the jurisdiction of an institution of higher education. 
(9)However, an enduring effort cannot be made to address the national problem posed by hate crimes if many of our institutions of higher education fail to properly evaluate, prepare, and implement an effective strategy to prevent and respond to such crimes. (10)The annual dissemination of relevant information to students and faculty regarding the institution's campus safety apparatus will provide for a more transparent and informed campus community on the infrastructure and process in place, and the assistance services available. 
(11)Federal financial assistance with regard to providing training, technical assistance, evaluation, and other associated services will allow school security and administration to understand the unique needs for the campus and the assistance to implement the proper safety plan to address those needs. (12)Amending the Program Participation Agreement between an institution of higher education and the Department of Education to include hate crime programs provides substantial assurance that campus climate and safety will become an increasing priority and focal point to the higher education community. 
(13)Modifying the Jeanne Clery Disclosure of Campus Security Policy and Campus Crime Statistics Act will enable campus security and local law enforcement to more efficiently collaborate in detailing and recording information on crimes, including violence motivated by the actual or perceived race, color, religion, national origin, gender, sexual orientation, gender identity, or disability of the victim. (14)The problem of crimes motivated by bias is sufficiently serious, widespread, and interstate in nature as to warrant Federal financial assistance to States and local jurisdictions. 
3.Hate crime prevention and responsePart B of title I of the Higher Education Act of 1965 is amended by adding at the end the following:  124.Hate crime prevention and response (a)Restriction on eligibilityNot­with­stand­ing any other provision of law, no institution of higher education shall be eligible to receive funds or any other form of financial assistance under any program under title IV, unless the institution certifies to the Secretary that the institution has adopted and has implemented a program to prevent and adequately respond to hate crimes within the jurisdiction of the institution or by students and employees that, at a minimum, includes— 
(1)the annual distribution to each student and employee of— (A)standards of conduct and the applicable sanctions that clearly prohibit, at a minimum, the acts or threats of violence, property damage, harassment, intimidation, or other crimes that specifically target an individual based on their race, religion, ethnicity, handicap, sexual orientation, gender, or gender identification by students and employees on the institution’s property or as a part of any of the institution’s activities; 
(B)a clear definition of what constitutes a hate crime or hate incident under Federal and State law or other applicable authority; (C)a description of the applicable legal sanctions under local, State, or Federal law for perpetrating a hate crime; 
(D)a description of any counseling, medical treatment, or rehabilitation programs that are available to students or employees that are victims of hate crimes or other hate-based incidences; (E)a description of applicable services for students to be able to switch dorms, classes, or make other arrangements should they feel unsafe in those spaces due to a hate crime which affects such space; and 
(F)a distinct statement that the institution will impose sanctions on students and employees (consistent with local, State, and Federal law), and a description of those sanctions, up to and including expulsion or termination of employment and referral for prosecution, for violations of the standards of conduct required by subparagraph (A); and (2)a quadrennial review by the institution of the institution’s program to— 
(A)determine the program’s effectiveness and implement changes to the program if the changes are needed; (B)determine the number of hate crimes and fatalities that— 
(i)occur on the institution’s campus (as defined in section 485(f)(6)), or as part of any of the institution’s activities; and (ii)are reported to campus officials or nonaffiliated local law enforcement agencies with jurisdiction over the incident; 
(C)determine the number, type, and severity of sanctions described in paragraph (1)(F) that are imposed by the institution as a result of hate crimes and fatalities on the institution’s campus or as part of any of the institution’s activities; and (D)ensure that sanctions required by paragraph (1)(F) are consistently enforced. 
(b)Information availabilityEach institution of higher education that provides the certification required by subsection (a) shall, upon request, make available to the Secretary and to the public a copy of each item required by subsection (a)(1) as well as the results of the biennial review required by subsection (a)(2). (1)Regulations (A)In generalThe Secretary shall publish regulations to implement and enforce the provisions of this section, including regulations that provide for— 
(i)the periodic review of a representative sample of programs required by subsection (a); and (ii)a range of responses and sanctions for institutions of higher education that fail to implement their programs or to consistently enforce their sanctions, including information and technical assistance, the development of a compliance agreement, and the termination of any form of Federal financial assistance. 
(B)Inclusivity programThe sanctions required by subsection (a)(1)(F) that are imposed by the institution of higher education, may include an inclusivity program as an explicit condition of remaining enrolled at the institution of higher education, that the defendant successfully undertake educational classes or community service directly related to the community harmed by the respondent’s offense. (2)AppealsUpon determination by the Secretary to terminate financial assistance to any institution of higher education under this section, the institution may file an appeal with an administrative law judge before the expiration of the 30-day period beginning on the date such institution is notified of the decision to terminate financial assistance under this section. Such judge shall hold a hearing with respect to such termination of assistance before the expiration of the 45-day period beginning on the date that such appeal is filed. Such judge may extend such 45-day period upon a motion by the institution concerned. The decision of the judge with respect to such termination shall be considered to be a final agency action. 
(3)Hate crime prevention and response grants 
(A)Program authorityThe Secretary may make grants to institutions of higher education or consortia of such institutions, and enter into contracts with such institutions, consortia, and other organizations, to develop, implement, operate, improve, and disseminate programs of prevention, and education to reduce and eliminate hate crimes. Such grants or contracts may also be used for the support of a higher education center for hate crime prevention and response that will provide training, technical assistance, evaluation, dissemination, and associated services and assistance to the higher education community as determined by the Secretary and institutions of higher education. (B)AwardsGrants and contracts shall be awarded under subparagraph (A) on a by needs basis. 
(C)ApplicationsAn institution of higher education or a consortium of such institutions that desires to receive a grant or contract under paragraph (A) shall submit an application to the Secretary at such time, in such manner, and containing or accompanied by such information as the Secretary may reasonably require by regulation. (D)Additional requirements (i)ParticipationIn awarding grants and contracts under this subsection the Secretary shall make every effort to ensure— 
(I)the equitable participation of private and public institutions of higher education (including community and junior colleges); and (II)the equitable geographic participation of such institutions. 
(ii)ConsiderationIn awarding grants and contracts under this subsection the Secretary shall give appropriate consideration to institutions of higher education with limited enrollment. (E)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection such sums as may be necessary for fiscal year 2020 and each of the 5 succeeding fiscal years. 
(4)DefinitionThe term hate crime means any criminal offense perpetrated against a person or property that was motivated in whole or in part by an offender’s bias against a race, religion, disability, sexual orientation, ethnicity, gender, or gender identity.. 4.Clery Act amendmentsSection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is amended— 
(1)in paragraph (1)— (A)in subparagraph (C)— 
(i)by striking and at the end of clause (ii); (ii)in clause (iii)— 
(I)by striking encourage and inserting require; (II)by inserting , including hate crimes, after all crimes; and 
(III)by striking the period at the end and inserting ; and; and (iii)by adding at the end the following: 
 
(i)policies encourage officer development training to specifically recognize, prevent, and respond to hate crimes.; and (B)by adding at the end the following: 
 
(K)A statement of policy regarding hate-based crimes and the enforcement of Federal and State hate crime laws and a description of any hate crime prevention and response programs required under section 124.; and (2)in paragraph (6)(A), by adding at the end the following: 
 
(vi)The term hate crime has the meaning given the term in section 124(b)(4).. 5.Program participation agreementsSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following: 
 
(30)The institution will have hate crime prevention and response programs that the institution has determined to be accessible to any officer, employee, or student at the institution and which meets the requirements of section 124.. 6.Accrediting agency recognitionSection 496(a)(5) of the Higher Education Act of 1965 (20 U.S.C. 1099b(a)(5)) is amended— 
(1)in subparagraph (I), by striking and at the end; (2)in subparagraph (J), by inserting and after the semicolon; and 
(3)by inserting after subparagraph (J) and before the flush text, the following:  (K)safety objectives with respect to hate crimes (defined in section 124(b)(4)) and the established measures and policies to combat such crimes;. 
